Citation Nr: 0946754	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to an effective date earlier than October 15, 
2003 for the increased rating for conversion reaction.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to October 
1952.  He received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied entitlement to 
service connection for asbestosis and chronic obstructive 
pulmonary disease (COPD).  

In March 2009, the Board remanded this matter for further 
development.

In an October 2009 letter, the Veteran raised the issue of 
entitlement to an increased rating for posttraumatic stress 
disorder with a history of conversion reaction.  This claim 
has not yet been adjudicated and is referred to the agency of 
original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2009 remand, the Board instructed the RO/AMC to 
afford the Veteran a VA pulmonary examination to determine 
whether any current pulmonary disease had its onset in 
service or was related to in-service asbestos exposure.  The 
Board instructed the examiner to provide an opinion as to 
whether it was at least as likely as not that any current 
pulmonary disease had its onset in service or was the result 
of in-service asbestos exposure or any other in-service 
disease or injury.  The Veteran was afforded a VA pulmonary 
examination in May 2009 and was diagnosed as having COPD.  
The physician who provided the May 2009 VA examination 
provided an opinion as to whether the Veteran had asbestosis, 
whether he was exposed to asbestos in service, and whether he 
had any lung disease while in service.  However, the examiner 
did not provide an opinion as to whether a relationship 
existed between the Veteran's COPD and service. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Where a remand order of the Board is not complied with, the 
Board itself errs in failing to insure compliance."  Id. at 
270-1.  The Board is required to remand this claim for 
compliance with the instructions in the March 2009 remand.

In August 2009, the RO granted an increased rating of 30 
percent for conversion reaction, effective October 15, 2003.  
In October 2009, the Veteran and his wife submitted a letter 
contending that the increased rating should have been 
effective earlier.  

The Veteran's statement is properly considered a notice of 
disagreement with the effective date assigned in the August 
2009 rating decision.  Accordingly, a statement of the case 
is required.  38 U.S.C.A. § 7105(c) (West 2002).  The Board 
is required to remand this issue for issuance of the 
necessary statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
pulmonary examination to determine the 
etiology of the Veteran's current lung 
disability.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that the Veteran's lung disability 
is etiologically related to in-service 
asbestos exposure or any other in-service 
disease or injury.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history as well as in-service asbestos 
exposure, and such reports must be 
considered in formulating any opinions.

2.  The AOJ should issue a statement of 
the case as to the issue of entitlement 
to an earlier effective date for the 
increased rating of 30 percent for 
conversion reaction.  This issue should 
not be certified to the Board unless a 
sufficient substantive appeal is 
submitted.

3.  If any benefit for which an appeal 
has been perfected remains denied, issue 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

